Citation Nr: 0526303	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-01 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by chronic left shoulder (joint) pain claimed as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975 and again from September 1990 to May 1991.  He 
also had several years of service with the U.S. Army 
Reserves.  The veteran served in the Southwest Asian theatre 
of operations from November 11, 1990 to April 16, 1991.

This case comes before the Board of Veterans' Affairs (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran was afforded a personal hearing before 
the undersigned veterans law judge in October 2000.  A 
transcript of the hearing is contained in the claims folder.

The Board remanded this matter in January 2001 for the 
purpose of obtaining additional evidence.  The matter has 
been returned to the Board for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran has been diagnosed as having PTSD.

3.  The veteran did not engage in combat with the enemy and 
his claimed in-service stressors are not corroborated by 
supporting evidence.

4.  The veteran served in the Southwest Asia theater of 
operations from November 11, 1990 to April 16, 1991.

5.  The veteran's complaints of chronic left shoulder (joint) 
pain are caused by a degenerative arthritis, which are did 
not have their onset during his active military service and 
are not otherwise related to his periods of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military duty. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).

2.  A disability manifested by chronic left shoulder (joint) 
pain was not incurred in or aggravated by military service, 
nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in June 2001 and October 2003, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claims for service connection.  The June 
2001 and October 2003 letters therefore provided the notice 
of first three elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the above notice letters that were provided to the 
veteran failed specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim on appeal.  The October 2003 letter 
specifically informed the veteran of the type(s) of evidence 
that would be relevant to his claims for service connection, 
and that it was his "responsibility" to make sure that VA 
received any records that were pertinent to his appeal.  When 
considering the October 2003 notification letter, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.

The May 1998 rating decision, January 1999 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOC) 
dated in April 1999, June 1999, February 2002, August 2002, 
and May 2005 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for service 
connection.  The May 2005 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  VA and non-VA medical records have also been 
obtained including, but not limited to, the Lane Medical 
Group, R. Cummings, M.D., F.E. Nicholas, M.D, Tuskegee VA 
Medical Center (VAMC), and Montgomery VAMC.  Neither the 
veteran nor his representative have identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  A response to an information request was 
received from the United States Armed Services Center for 
Unit Records Research (CURR) in April 2005.  The veteran was 
afforded VA examination in June 2002 for the purpose of 
determining the nature and etiology of the veteran's claimed 
disabilities.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
June 2001 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2001 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2005.  


Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

PTSD

The veteran is claiming service connection for PTSD as a 
result of stressors that he experienced during his active 
service.  While stationed at Log Base Alpha, the veteran 
maintains that there were multiple instances where the base 
came under SCUD missile attacks.  He recalled one missile 
landing within 15 to 20 miles of the base.  The veteran also 
relates his PTSD to witnessing several motor vehicle 
accident.  He says he traveled from Log Base Alpha to Dhahran 
on Tapline Road to pick up supplies.  He asserts that he saw 
people who had been ejected from their cars and covered in 
blood.  He states he continues to experience nightmares 
stemming from these events.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998; Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies 'depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.'  See Zarycki v. Brown, 6 Vet App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

The ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau at 395.  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1996).  

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of- war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

38 C.F.R. § 3.304(f) (2002) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute. The effective date of the amendment, 
March 7, 1997, was the date the Cohen decision was issued by 
the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in- 
service stressor occurred. Although 
service connection may be established 
based on other in-service stressors, the 
following provisions apply for specified 
in-service stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner- of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2003). The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final rule.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. 
§ 5110(g), which provides that VA may, if warranted by the 
facts of the claim, award a benefit based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change. VAOPGCPREC 3-2000.  The Board is bound by that 
ruling.

The evidence of record establishes that the veteran has been 
diagnosed as having PTSD.  The veteran contends that he has 
PTSD based on the aforementioned in service stressors.  In 
this case, the record contains medical evidence establishing 
a current diagnosis of PTSD, which satisfies one requirement 
of 38 C.F.R. § 3.304.  Moreover, there is medical evidence 
linking the diagnosis of PTSD to the alleged in-service 
stressors, which satisfies the second criterion for 
establishing service connection.  The outcome of the case 
therefore turns on the requirement of credible supporting 
evidence of a service stressor(s).

The Board notes that the veteran has not alleged, nor has the 
evidence shown, that he engaged in combat with the enemy.  
Thus, his assertions of service stressor are not sufficient 
to establish its occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of PTSD or any other 
psychiatric problem.  No references are made to the veteran 
witnessing motor vehicle accident.  Examinations conducted in 
December 1991 and in January 1995 indicated that the 
veteran's psychiatric condition was normal. 

In April 2005, CURR reported that that Tapline Road was 
nicknamed "Suicide Alley" due to the hazardous driving 
conditions.  Reference was made to the bad "driving habits" 
of the local nationals and third nationals.  CURR indicated 
that more specific information was needed in order to 
research any specific incident on Tapline Road.  The 
veteran's recollections of the motor vehicle accidents are at 
best generalized.  No details such as the dates of the 
accidents have been provided.  Statements submitted by 
service members that served with the veteran only address 
that he complained of stress after witnessing the alleged 
accidents.  None of the individuals, however, reported 
witnessing any of the accidents or provided any additional 
details regarding the events.  With regard to the purported 
stressor of being in the vicinity of SCUD missile attacks, 
CURR reported that the available information did not indicate 
that any Iraqi SCUD missiles landed within 15 to 20 miles of 
Log Base Alpha during Operation Desert Storm.  

The Board therefore finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressor(s).  Thus, the veteran's claim fails to satisfy one 
of the essential elements in establishing service connection 
for PTSD, i.e., credible evidence of an in-service stressor.  
38 C.F.R. § 3.304(f) (old and new versions).  Furthermore, 
the Board notes that the post-service medical evidence that 
diagnoses the veteran as having PTSD was clearly based upon 
the veteran's unverified, uncorroborated, and most likely, 
generalized accounts.  Accordingly, the Board finds that such 
diagnoses are not probative.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).

Chronic joint pain due to an undiagnosed illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 

(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 

(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 

(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The claims file reflects that the veteran served in the 
Southwest Asia theater of operations from November 11, 1990 
to April 16, 1991.  Thus, he is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  

The record shows that the veteran's complaints of chronic 
shoulder (joint) pain have been ascribed to arthritis.  X-
rays taken of the left shoulder in June 2001 showed minor 
degenerative changes of the acromioclavicular joint.  After 
reviewing the X-ray report and conducting his own physical 
examination, the VA examiner diagnosed the veteran as having 
arthritis of the left acromioclavicular joint.  In other 
words, the diagnosis of arthritis has been clearly 
established by both physical examination and radiological 
testing.  This affirmative evidence supports the conclusion 
the veteran's complaints of chronic left shoulder pain is the 
result of a supervening condition (i.e., arthritis).  Thus, 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, because 
service connection is specifically not warranted when the 
claimed condition is attributed to a supervening condition, 
as a matter of law, the claim for service connection for a 
disability manifested by chronic left shoulder (joint) pain 
due to an undiagnosed illness is without legal merit and must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) and 
presumptive basis (38 C.F.R. §§3.307, 3.309) as well.  In 
this regard, the Board has thoroughly reviewed the evidence 
of record and finds that service connection is not warranted 
for a left shoulder disability including arthritis of the 
left shoulder.  The veteran's service medical records are 
absent any findings of arthritis of the left shoulder 
disability or any other left shoulder problem during his 
active service.  Indeed, when he underwent a redeployment 
examination in December 1991 and an annual examination in 
January 1995, the veteran made no complaints regarding his 
left shoulder.  There is also no evidence of a diagnosis of 
arthritis within one year of the veteran's active service.  
The first diagnosis of arthritis was in June 2001, which was 
nearly 10 years post service discharge.  Finally, there is no 
credible medical evidence linking the veteran's arthritis of 
the left shoulder with his active service.  Although the 
veteran has expressed his own opinion that he currently 
suffers from left shoulder disability that had its onset 
during his active service, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for PTSD and chronic left shoulder (joint) pain due to 
an undiagnosed illness and that, therefore, the provisions of 
§ 5107(b) are not applicable.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a disability manifested 
by chronic left shoulder (joint) pain claimed as due to an 
undiagnosed illness is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


